Citation Nr: 0531600	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-15 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of death 
of the veteran.

2.  Entitlement to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.

3.  Entitlement to service connection for bilateral hearing 
loss and renal cell carcinoma, to include as a result of 
herbicide exposure for purposes of accrued benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from November 1967 to October 
1970.  The appellant is the veteran's widow. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of February 2005 (for purposes of 
scheduling a travel board hearing).  This matter was 
originally on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Winston-Salem, North Carolina.

 
FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The Certificate of Death indicates that the veteran died 
in January 2002, and lists his immediate cause of death as 
"metastatic renal cancer."

3.  The evidence shows that the veteran served in the 
Republic of Vietnam but  renal cell carcinoma is not a 
disease associated with exposure to certain herbicide agents 
enumerated under 38 C.F.R. § 3.309(e); there is no competent 
medical evidence of record that otherwise shows that the 
veteran developed renal cell carcinoma as the result of 
exposure to herbicide agents during service. 
 
4.  The competent medical evidence of record shows that the 
veteran's renal cell carcinoma was not identified during 
service and did not manifest to a compensable degree within 
one year from the date of the veteran's separation from 
service, and there is no medical evidence that otherwise 
establishes that this disease was related to an incident of 
the veteran's service.  

5.  Service connection for post-traumatic stress disorder was 
established for purposes of accrued benefits, but there is no 
competent medical evidence of record that shows that the 
veteran's post-traumatic stress disorder was either a 
principal or contributory cause of his death. 

6.  The record reflects that the veteran did not die of a 
service-connected disability  and that the veteran did not 
have a service-connected disability evaluated as total and 
permanent at the time of his death.  

7.  The medical evidence fails to show that prior to the 
veteran's death, he had a current disability manifested by 
bilateral impaired hearing as defined in 38 C.F.R. § 3.385 or 
that he was currently diagnosed with bilateral sensorineural 
hearing loss.  







CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not due to a 
disability incurred in or aggravated by active service; nor 
is it due to a disability that may be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
1310, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.312 (2005).

2.  The statutory requirements for Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code have not been met.  38 U.S.C.A.    §§ 3500, 3501 (West 
2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2005).

3.  Bilateral hearing loss and renal cell carcinoma were not 
incurred in or aggravated by active service and may not be 
presumed to have been incurred in service for purposes of 
accrued benefits.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
5121 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in May 2002, the RO advised the appellant of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the appellant in procuring the evidence relevant to 
her claims for death benefits, including which portion of the 
information and evidence necessary to substantiate the claims 
was to be provided by the appellant and which portion VA 
would attempt to obtain on behalf of the appellant.  
Quartuccio, 16 Vet. App. at 187.  The May 2002 VCAA notice 
advised the appellant of what the evidence must show to 
establish entitlement to dependency and indemnity 
compensation (DIC) benefits.

The Board acknowledges that the May 2002 VCAA notice 
contained no specific request for the appellant to provide 
any evidence in the appellant's possession that pertained to 
the claims or something to the effect that the appellant give 
VA everything she had that pertained to her claims.  
38 C.F.R. § 3.159(b)(1) (2005).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The RO asked 
the appellant for all the information and evidence necessary 
to substantiate her claims-that is, evidence of the type 
that should be considered by VA in assessing her claims.  A 
generalized request for any other evidence pertaining to the 
claims would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the appellant, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id.  

In further regard to VA's duty to notify, the Board notes 
that the RO provided the appellant with a copy of the August 
2002 rating decision and April 2003 Statement of the Case 
(SOC), which included a discussion of the facts of the 
claims, notification of the bases of the decisions, and a 
summary of the evidence used to reach the decisions.  The SOC 
provided the appellant with notice of all the laws and 
regulations pertinent to her claims, including the law and 
implementing regulations of the VCAA.  The Board concludes 
that the requirements of the notice provisions of the VCAA 
have been met, and there is no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained private treatment records identified by the 
appellant from several facilities.  The RO also scheduled the 
appellant for a travel board hearing, which was held before 
the undersigned Veterans Law Judge in August 2005.  The 
appellant has not made the RO or the Board aware of any other 
evidence relevant to her appeal that needs to be obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claims.  Accordingly, the Board will proceed 
with appellate review.      


II.	Service Connection for the Cause of Death of the Veteran

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation. 38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.5(a), 3.312 (2005).  The death of a veteran will 
be considered as having been due to a service-connected 
disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a) (2005).  A principal cause of 
death is one which, singularly or jointly with some other 
condition, was the immediate or underlying cause of death, or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2005).  A contributory cause of death is one which 
contributed substantially or materially to death, combined to 
cause death, and aided or lent assistance to the production 
of death.  38 C.F.R. § 3.312(c) (2005).  It is not sufficient 
to show that it causally shared in producing death, but 
rather it must be shown that there was a causal connection.  
Id.  Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of either disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3) 
(2005).  There are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4) 
(2005).

According to testimony the appellant presented at the August 
2005 travel board hearing, she contends that the veteran's 
exposure to Agent Orange caused his cancer which resulted in 
his death.

In order to establish presumptive service connection for a 
disease associated with exposure to certain herbicide agents, 
the evidence must show the following:  (1) the veteran served 
in the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975; (2) the veteran 
suffered from a disease associated with exposure to certain 
herbicide agents enumerated under § 3.309(e); and (3) the 
disease process manifested to a degree of 10 percent or more 
within the specified time period prescribed in 
§ 3.307(a)(6)(ii).  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2005).

The Certificate of Death indicates that the veteran died on 
January [redacted], 2002, lists his immediate cause of death as 
"metastatic renal cancer."  (Private treatment records 
actually note that the veteran likely had renal cell 
carcinoma metastatic to the sacrum/ retroperitoneal nodes, 
lymph nodes, etc.)

The veteran's DD Form 214 shows that he served in the 
Republic of Vietnam from April 6, 1969 to April 6, 1970.  
Accordingly, the veteran has the requisite type of service in 
the Republic of Vietnam as defined by 38 C.F.R. § 
3.307(a)(6)(iii) (2005).  Therefore, the veteran is presumed 
to have been exposed to herbicide agents during such service 
in the absence of affirmative evidence to the contrary.  Id.  
Renal cell carcinoma, however, is not an enumerated disease 
associated with exposure to certain herbicide agents under 38 
C.F.R. § 3.309(e) (2005). Accordingly, since the disease 
process for which the appellant seeks to establish as related 
to the veteran's service is not enumerated in 38 C.F.R. § 
3.309(e) (2005), the presumption of service connection for a 
disease associated with exposure to certain herbicide agents 
under 38 C.F.R. § 3.307(a)(6) (2005) is not for application.

The Board adds that under the authority granted by the Agent 
Orange Act of 1991, VA has determined that presumption of 
service connection based on exposure to herbicides used in 
Vietnam is not warranted for any disorders other than those 
for which VA has found a positive association between the 
disorder and such exposure.  VA has not yet determined that a 
positive association exists between exposure to herbicide 
agents and the subsequent development of renal cell 
carcinoma. 

That the appellant is not entitled to application of the 
presumption of service connection provided under 38 C.F.R. § 
3.307(a)(6) (2005) does not preclude an evaluation as to 
whether the veteran's cause of death is otherwise related to 
service on a direct basis under 38 C.F.R. § 3.303 (2004) or 
on a presumptive basis for a chronic disease under 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2005).  

The veteran's service medical records and private medical 
records from Valdese General Hospital, Dr. G.J., Dr. J.J., 
Dr. M.G., Grace Hospital, Dr. C.M., Memorial Mission 
Hospital, Medical Center Plaza, Dr. R.F, Grace Health Care, 
and Carolinas Medical Center, show that the veteran's cancer 
was initially identified in January 2001.  Thus, the medical 
evidence does not show that the veteran's renal cell 
carcinoma was present during service or that it manifested to 
a compensable degree during the one-year presumptive period 
following the veteran's discharge from service.  

The record also does not contain any competent medical 
evidence that otherwise relates the veteran's renal cell 
carcinoma to his herbicide agent exposure in service.  See 
38 C.F.R. § 3.303(d) (2004); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (providing that a claimant is not 
precluded under the Radiation Compensation Act from otherwise 
establishing service connection with proof of direct 
causation); McCartt v. West, 12 Vet. App. 164, 167 (1999) 
(acknowledging that the principles set forth in Combee with 
regard to proof of direct causation are applicable in cases 
involving Agent Orange exposure).  There is similarly no 
competent medical evidence that links the cancer to any other 
incident of his military service.  As for the appellant's 
opinion on the cause of the veteran's death, the Board notes 
that where the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Because the appellant is not a medical expert, her assertions 
of a relationship between the veteran's cancer and his 
exposure to herbicide agents during service cannot constitute 
competent evidence of such a relationship.  

Lastly, the Board notes that in a rating decision dated in 
June 2003, service connection for post-traumatic stress 
disorder (PTSD) was established for purposes of accrued 
benefits.  There, however, is no competent medical evidence 
of record that shows that the veteran's PTSD was either a 
principal or contributory cause of his death.

The weight of the evidence is against the appellant's claim; 
therefore, the benefit-of-the-doubt rule is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).  Accordingly, entitlement to service 
connection for the cause of the veteran's death must be 
denied.  


III.	Entitlement to Dependents' Educational Assistance (DEA) 
Benefits

Chapter 35 DEA is a program of education or special 
restorative training that may be authorized for an eligible 
person, such as a surviving spouse, if the applicable 
criteria are met.  38 U.S.C.A. §§ 3500, 3501 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 21.3020, 21.3021 (2005).

For the purposes of administering educational assistance 
benefits under Chapter 35, Title 38, United States Code, the 
child or surviving spouse of a veteran will have basic 
eligibility if the following conditions are met:  (1) the 
veteran was discharged from service under conditions other 
than dishonorable; and (2) the veteran has a permanent and 
total service-connected disability; or (3) a permanent and 
total service-connected disability was in existence at the 
time of the veteran's death; or (4) the veteran died as a 
result of a service-connected disability.  38 U.S.C.A.        
§§ 3500, 3501 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.807, 
21.3020, 21.3021 (2005).

In this case, the Board determined that the veteran did not 
die of a service related disability.  The record also 
reflects that the veteran did not have a service-connected 
disability evaluated as total and permanent at the time of 
his death.  Accordingly, the appellant cannot be considered 
an "eligible person" entitled to receive educational 
benefits.  38 U.S.C.A. § 3501(a)(1) (West 2002); 38 C.F.R. §§ 
3.807, 21.3021(a) (2005).

Because the appellant does not meet the basic criteria under 
the law for eligibility for DEA benefits, the law is 
dispositive without regard to any other facts in the case.  
Where the law is dispositive, the claim must be denied on the 
basis of absence of legal merit.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Accordingly, the appeal for DEA 
benefits is denied as a matter of law.


IV.     Accrued Benefits 
   
Accrued benefits are defined as periodic monetary benefits to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death and due and unpaid for a period not to 
exceed two years. 38 U.S.C.A. § 5121(a) (West 2002 & Supp. 
2005); 38 C.F.R. 3.1000(a), (b) (2005).  

In Jones v. West, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  136 F.3d 1296, 1299 (Fed. 
Cir. 1998).  The Federal Circuit noted that "a consequence 
of the derivative nature of the surviving spouse's 
entitlement to a veteran's accrued benefits claim is that, 
without the veteran having a claim pending at time of death, 
the surviving spouse has no claim upon which to derive his or 
her own application." Id. at 1300.  Applications for accrued 
benefits must be filed within one year after the date of 
death.  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 
3.1000(c) (2005).

In determining whether service connection for a disability is 
warranted for accrued purposes, the Board must limit its 
review to that evidence in the file at the date of the 
veteran's death.  38 C.F.R. § 3.1000(a) (2005).  An exception 
to the foregoing, however, relates to VA treatment records 
the RO obtained and associated with the claims file after the 
veteran's death, and which were not considered in connection 
with prior adjudications of his claims.  VA medical records 
are considered to be in constructive possession of the 
Secretary and the Board.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

The claims files show that at the time of the veteran's 
death, claims for service connection of PTSD, hearing loss, 
and cancer due to Agent Orange exposure were pending.  As 
previously noted, service connection for PTSD has already 
been established for the purpose of accrued benefits, and the 
Board determined above that the evidence failed to show that 
the veteran's renal cell carcinoma was due to an incident of 
his service.

As for hearing loss, the Board notes that generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  The medical evidence in the file at the 
date of the veteran's death as well as VA treatment records 
associated with the file thereafter noted no current clinical 
findings referable to hearing loss.  There is no medical 
evidence that shows that the veteran had a current disability 
manifested by bilateral impaired hearing as defined in 
38 C.F.R. § 3.385 (2005) at the time of his death, and there 
is no medical evidence that shows that the veteran was 
currently diagnosed with bilateral sensorineural hearing loss 
prior to his death.  Entitlement to service-connected 
benefits is specifically limited to cases where there is a 
current disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (providing that in the absence of proof of a 
present disability there can be no valid claim).  As the 
first prong of the three-part test enunciated above has not 
been met, there is no basis upon which an award of service 
connection for bilateral hearing loss can be established for 
purposes of accrued benefits.  The weight of the evidence is 
against the appellant's claim, so the benefit-of-the-doubt 
rule is not for application.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2005). 




ORDER

Service connection for the cause of death of the veteran is 
denied. 

Entitlement to DEA benefits under Chapter 35, Title 38, 
United States Code, is denied.

Service connection for bilateral hearing loss and renal cell 
carcinoma, to include as a result of herbicide exposure for 
purposes of accrued benefits is denied. 



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


